DETAILED ACTION
Claims 1-21 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.    	Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al (US 2020/0077066 A1).

   	As per claim 1, Cao discloses a method, comprising: 
  	receiving, by a memory device and via a first port of the memory device, first signaling indicative of first data from an image sensor (fig. 2, device 100, image sensor 202 sends image data to image signal processor (ISP) 206 via an input, see fig. 2 and its associated written description, also see para 0030 and 0031); 
  	providing, by the memory device and via a second port of the memory device, the first signaling from the memory device to image signal processing (ISP) circuitry (fig. 2, ISP 206 is comprised of 2 ports, an input port from image sensor 202, and a dual input/output port via bus 232, see associated written description, also see para 0041 and 0042); and 
  	receiving, by the memory device and via the first port, second signaling indicative of second data from the image sensor while the ISP circuitry operates on the first data (figs. 2 and 3, ISP 206 acts as an image processing pipeline wherein first image data enters, image data is processed and secondary image data is incoming, see associated written description, also see para 0041-0045).   


    	As per claim 2, Cao further discloses the method of claim 1, further comprising writing the second data to an array of memory cells of the memory device while the ISP circuitry operates on the first data (Cao discloses the ability for image data to be written to system memory 230 and then be obtained by ISP 206, therefore ISP 206 can process image data directly from image sensor 202, para 0041 and 0042). 

    	As per claim 3, Cao further discloses the method of claim 1, further comprising: 
  	performing an image processing operation on the second data using logic circuitry of the memory device; 
  	and subsequently providing third signaling indicative of the operated-on second data to the ISP circuitry via the second port of the memory device (figs. 2 and 3, device 100, ISP 206 functions as a image processing pipeline, therefore image data can be operated in a first in first out (FIFO) via the dual input/output port located on ISP 206, see associated written description, also see para 0041-0045). 

    	As per claim 4, Cao further discloses the method of claim 1, further comprising communicating third signaling indicative of processed data from the ISP circuitry to a peripheral device (fig. 2, device 100, ISP 206, data may be processed and sent to display 216, see fig. 2 and its associated written description). 

   	As per claim 5, Cao further discloses the method of claim 1, further comprising directing, by the memory device, communication of the first signaling and the second signaling from the image sensor to the memory device via the first port of the memory device (fig. 2, device 100, image sensor 202, ISP 206, first and second image data from image sensor 202 may income via input port of ISP 206, see fig. 2 and its associated written description). 

    	As per claim 6, Cao further discloses the method of claim 1, further comprising directing, by the memory device, communication of the first signaling from the memory device to the ISP circuitry via the second port of the memory device (claim limitations has been discussed and rejected, see claim 2 above). 

      	As per claim 7, Cao further discloses a memory device (fig. 2, device 100), comprising: 
  	an array of memory cells (fig. 2, system memory 230); 
  	a first port (fig. 2, input port ISP 206); 
    	a second port (fig. 2, input/output port ISP 206); and 
   	control circuitry configured to direct communication (fig. 2, CPU 208, bus 232) of: 
   	first signaling indicative of data from an image sensor to the array of memory cells via the first port (fig. 2, ISP 206 receives image data via image sensor 202 via first input port); and 
   	second signaling indicative of data from the array of memory cells to image signal processing (ISP) circuitry via the second port (Cao discloses the ability for image data to be written to system memory 230 and then be obtained by ISP 206 via input/output port, see fig. 2 and its associated written description, also see para 0041 and 0042).

    	As per claim 8, Cao further discloses the memory device of claim 7, wherein the control circuitry is further configured to direct communication of third signaling indicative of data from the ISP circuitry to a peripheral device (fig. 2, device 100, ISP 206, data may be processed and sent to display 216, see fig. 2 and its associated written description).

     	As per claim 9, Cao further discloses the memory device of claim 7, further comprising logic circuitry coupled to the array of memory cells and configured to perform an operation on data pulled from the image sensor and written to the array of memory cells (fig. 2, device 100, ISP 206 performs image processing to data from image sensor 202); and 
   	wherein the control circuitry is further configured to direct communication third signaling indicative of operated-on data from the logic circuitry to the ISP circuitry (fig. 2, device 100, ISP 206, CPU 208, once image data is processed, it can be sent to several different devices/modules via bus 232, see associated written description, also see para 0031, 0041 and 0042).    

   	As per claim 10, Cao further discloses the memory device of claim 9, wherein the logic circuitry is configured to perform an image processing operation on the pulled data (fig. 2, device 100, image sensor 202, ISP 206, para 0031). 

   	As per claim 11, Cao further discloses the memory device of claim 10, wherein the image processing operation comprises at least one of: 
  	a compression operation; 
  	a frame buffer operation; an encoding, decoding, or scaling operation; 
  	a color space conversion operation; and 
  	an attention finding operation (figs. 2 and 3, ISP 206, see associated written description, also see para 0031, and 0043-0047). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2020/0077066 A1) in view of Liu et al (2016/0381338 A1).

     	As per claim 12, the memory device of claim 7, wherein the first port comprises a serial interface configured to receive the first signaling.

   	Cao fails to teach the limitations as recited above in claim 12. However, Liu discloses an image signal processing system comprising a serial interface for receiving image data (Liu, fig. 3, image signal processing system 300, image data interface 311, and 312 see associated written description, also see para 0026 and 0030). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cao in view of Liu, as a whole, by incorporating the serial interface as taught by Liu, into the electronic device as taught by Cao, because doing so would provide a more efficient way of receiving image data, thus enhancing the speed of the image data being received by the image sensor for faster processing. 


    	As per claim 13, the memory device of claim 12, wherein the second port comprises a parallel interface configured to communicate the second signaling.

  	Cao fails to teach the limitations as recited above in claim 13. However, Liu discloses an image signal processing system comprising a parallel interface for sending/receiving image data (Liu, fig. 3, image signal processing system 300, image data interface 311, FPGA device 301, see associated written description, also see para 0026, 0027, and 0032).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cao in view of Liu, as a whole, by incorporating the parallel interface capabilities as disclosed by Liu, into the electronic device as disclosed by Cao, because doing so would provide a more efficient way of transmitting and processing multiple data lines, thus enhancing the speed and efficiency of the electronic device. 

5.  	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al (US 2020/0077066 A1) in view of Cote et al (US 2012/0050567 A1).

    	As per claim 14, The memory device of claim 7, wherein the control circuitry is further configured to synchronize signaling indicative of a clock of the memory device with signaling indicative of a clock of the image sensor.

   	Cao fails to teach the limitations as recited above in claim 14. However, Cote discloses an image signal processor front-end logic 80 which may operate within its own clock domain and provide an asynchronous interface to the sensor interface 94 to support sensor of different sizes and having different timing requirements (Cote, fig. 7, ISP front-end logic 80, see associated written description, also see para 0142).

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cao in view of Cote, as a whole, by incorporating the ISP front-end logic as disclosed by Cote, into the ISP as taught by Cao, because doing so would provide a more efficient way of synchronizing clock values among sensors, thus enhancing the timing properties of each sensor/device. 

 
    	As per claim 15, the memory device of claim 7, wherein the control circuitry is further configured to map addresses of memory cells of the array to which the data is written, to columns and rows of a corresponding image array captured by the image sensor.

   	Cao fails to teach the limitations as recited above in claim 15. However, Cote discloses the ability for data registers associated with each processing unit or destination to be grouped into blocks forming a register bank group (Cote, fig. 8, para 0155). 

   	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cao in view of Cote as a whole, by incorporating the ability to group data into blocks and registers as disclosed by Cote, into the ISP as disclosed by Cao, because doing so would provide a more efficient way of addressing cells and data within memory modules, thus increasing the efficiency of the ISP as a whole. 


Allowable Subject Matter
6.  	Claims 16-21 are allowed.
7.  	The following is a statement of reasons for the indication of allowable subject matter:  “A system, comprising: 
an image sensor; 
image signal processing (ISP) circuitry; and 
a memory device coupled to the image sensor via a serial interface and the ISP circuitry via a parallel interface, wherein the memory device comprises: 
an array of memory cells; 
a first port; 
a second port; and 
control circuitry configured to direct: 
writing of data directly from the image sensor to the array of memory cells via the first port; 
performance of an image processing operation on the data written to the array of memory cells; and 
communication of signaling indicative of operated-on data from the memory device to the ISP circuitry, via the second port, concurrently with writing of data directly from the image sensor to the array of memory cells.”

   	The closest prior art of record relied upon is Cao et al (US 2020/0077066 A1) which discloses an electronic device comprising and image signal processing circuit which receives image data and performs multiple image processing functions on the image data while reading a writing image data to an memory device. Liu et al (US 2016/0381338 A1) further discloses and image signal processor having a serial interface or a parallel interface for processing incoming image data. However, the prior art, taken alone or in combination, fails to teach writing of data directly from the image sensor to the array of memory cells via the first port performance of an image processing operation on the data written to the array of memory cells and communication of signaling indicative of operated-on data from the memory device to the ISP circuitry, via the second port, concurrently with writing of data directly from the image sensor to the array of memory cells. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697